Lippincott, J.
(memorandum). -The announcement .was made at the February Term, 1899, that the assessments brought into this court by these 'writs.'were set aside, with costs.
The ground for the setting aside these assessments was that the statute of .1878, which authorizes the imposition’of these assessments, requires that they shall be made by three discreet, competent freeholders, not property-owners,- tax*537payers nor residents within the limits of the authority of .such board of commissioners. Pamph L., p. 70, § 2.
The evidence shows that one, at least, of the commissioners was disqualified under this act. He was a property-owner .and taxpayer within the village of Hackensack, over which the board of commissioners had authority, and thus disqualified to make the assessment, and therefore the assessments .are void.
The other reasons urged have not been considered.